Citation Nr: 1124004	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right knee strain, status post arthroscopic surgery with open lateral release.

2.  Entitlement to an initial compensable disability rating for residuals of a status post operative right ankle disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for a low back pain disability.

4.  Entitlement to an initial compensable disability rating for residuals of a scar, status post mole removal, of the left lower eyelid.

5.  Entitlement to an initial compensable disability rating for residuals of a status post laceration of the left index finger with a residual well-healed scar.

6.  Entitlement to an initial compensable disability rating for bilateral foot strain with plantar fasciitis.

7.  Entitlement to an initial compensable disability rating for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to January 2003.  She had additional unverified periods of reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, granted the Veteran's January 2003 claims for service connection (1) for residuals of a right knee strain, status post arthroscopic surgery with open lateral release, and assigned a noncompensable disability rating; (2) for residuals of a status post operative right ankle disability, and assigned a noncompensable disability rating; (3) for a low back pain disability, and assigned a disability rating of 10 percent; (4) for residuals of a scar, status post mole removal, of the left lower eyelid, and assigned a noncompensable disability rating; (5) for residuals of a status post laceration of the left index finger with a residual well-healed scar, and assigned a noncompensable disability rating; (6) for bilateral foot strain with plantar fasciitis, and assigned a noncompensable disability rating; and (7) for a right wrist disability, and assigned a noncompensable disability rating.  For each claim, the assigned effective date was January 3, 2003, the date of the claims.

During the appeal period, in a May 2004 statement of the case, the RO increased the Veteran's initial disability ratings for her residuals of a right knee strain, status post arthroscopic surgery with open lateral release, from noncompensable to 10 percent; and for her low back pain disability, from 10 percent to 20 percent, both as of the date of the Veteran's January 3, 2003 claim.  As these ratings do not represent the highest possible benefit, these issues have remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a hearing before a Veterans Law Judge at the RO (travel board hearing) in her May 2004 substantive appeal.  In July 2004, in response to a letter from VA informing her of the delay in scheduling a travel board hearing, the Veteran requested a videoconference hearing.  In a December 2007 letter, VA informed the Veteran that it would be more expeditious to provide her with a travel board hearing; the letter also informed the Veteran of the date and time of her scheduled hearing.  Nonetheless, the Veteran failed to appear at her hearing.  The appellant has neither given good cause for her failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

In July 2008, the Board, inter alia, remanded the issues listed above.  The case has been returned to the Board for further appellate consideration.  Additionally, in July 2008, the Board remanded the issue of entitlement to service connection for a left knee disability.  The RO granted service connection for the Veteran's left knee disability in its October 2010 rating decision, and assigned a noncompensable disability rating effective January 3, 2003.  Therefore, that issue is not before the Board at this time.

The issues of entitlement to an initial compensable disability rating for residuals of a scar, status post mole removal, of the left lower eyelid; entitlement to an initial compensable disability rating for residuals of a status post laceration of the left index finger with a residual well-healed scar; and entitlement to an initial compensable disability rating for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee strain, status post arthroscopic surgery with open lateral release, are characterized by pain, weakness, and the knee giving way but not causing falls, analogous to slight recurrent subluxation or lateral instability.

2.  The Veteran's residuals of a status post operative right ankle disability are characterized by objective mild pain on range of motion, a demonstrated popping sound, and chronic instability of the right ankle status post surgery, analogous to moderate limitation of motion.

3.  The Veteran's low back pain disability is characterized by decreased range of motion and moderate to moderately severe low back pain, analogous to a lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in the standing position.

4.  The Veteran's bilateral foot strain with plantar fasciitis is manifested by moderate bilateral flatfoot (pes planus).

5.  The Veteran's bilateral foot strain with plantar fasciitis is also manifested by bilateral metatarsalgia.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right knee strain, status post arthroscopic surgery with open lateral release, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45; 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257 (2010).

2.  The criteria for a rating of 10 percent, but no more, for residuals of a status post operative right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.40; 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271 (2010).

3.  The criteria for a rating in excess of 20 percent for a low back pain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.40; 38 C.F.R. § 4.71a, Diagnostic Code 5299-5295 (2003) (effective prior to September 26, 2003).

4.  The criteria for a rating of 10 percent, but no more, for moderate bilateral flatfoot (pes planus) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

5.  The criteria for a rating of 10 percent, but no more, for bilateral metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40; 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated April 2003 provided to the Veteran before the July 2003 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The letter informed the Veteran of what evidence was needed to establish her claims, what VA would do and had done, and what evidence she should provide.  The letter also informed the Veteran that it was her responsibility to help VA obtain medical evidence or other non-government records necessary to support her claims.  In the July 2003 rating determination service connection for the disabilities at issue was established.  Thereafter, the Veteran filed a timely disagreement with the initially assigned ratings and perfected an appeal therefrom.

As such, the issues on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  In any event, the Board notes that the Veteran was provided with notice consistent with Dingess in March 2006, July 2008, April 2009, July 2009, and January 2010.  See also VA letter dated in April 2005 and December 2007.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2008, instructed the AOJ to (1) ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of her service-connected disabilities since 2005, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on her behalf; (2) provide the Veteran with an orthopedic examination of her right knee, right ankle, right wrist, low back, and foot strain, in which the examining physician should include pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, limitation of motion due to pain, normal range of motion, functional impairment and interference with daily activities, and occupational impairment; and (3) provide the Veteran with a dermatology examination of her left eyelid and left index finger scarring, in which the examining physician should include the size of each scar and scar areas in square inches or square centimeters, whether any scar is superficial (not associated with underlying soft tissue damage), whether any scar is deep (associated with underlying soft tissue damage), whether any scar is unstable (with frequent loss of covering of skin over the scar), whether any scar is well-healed, painful, tender, adherent, and/or ulcerated, and whether any scar causes limited motion or other limitation of function of an affected bodily part.

The Board finds that the AOJ has partially complied with those instructions.  It sent the Veteran a request for additional information pertinent to his claim in July 2008, and obtained additional VA treatment records since 2005.  Additionally, the AOJ obtained an orthopedic examination of the Veteran's right knee, right ankle, low back, and feet in October 2009.

However the AOJ failed to comply with other aspects of the Board's July 2008 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  First, the October 2009 orthopedic examiner expressly stated that an examination of the Veteran's right wrist was not done, and no subsequent examiner's report or addendum regarding the Veteran's right wrist is of record.  Second, the May 2009 examination of the Veteran's skin was limited to "other than scars," and did not discuss or evaluate the Veteran's service-connected left lower eyelid or left index finger scars.

Otherwise, with respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for her claimed disabilities.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations

General Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability ratings, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

At this time, the Board notes that several VA examinations are of record.  In this regard, it is noted that competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners and clinicians are so qualified, their medical findings constitute competent medical evidence.

Moreover, because the Veteran's examinations were conducted by a competent physician or physicians who fully described the functional effects caused by her right knee, right ankle, lower back, and bilateral foot disabilities in the reports, the Board finds that the Veteran's examinations are adequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the VA examiners considered the Veteran's claims file in their reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

Finally, with regard to extra schedular consideration, there is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.


Analysis

Residuals of a right knee strain, status post arthroscopic surgery with open lateral release

As noted in the introduction, the Veteran's right knee disability is rated as 10 percent disabling.  The May 2004 rating decision reflects that the disability has been rated as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  Diagnostic Code 5257 provides a disability rating of 10 percent applies where there is slight recurrent subluxation or lateral instability.  A disability rating of 20 percent applies where there is moderate recurrent subluxation or lateral instability.  A disability rating of 30 percent applies where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

It is also noted that under Diagnostic Code 5256, a disability rating of 30 percent applies where there is ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A disability rating of 40 percent applies where there is ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A disability rating of 50 percent applies where there is ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A disability rating of 60 percent applies where there is extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a disability rating of 20 percent applies where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a disability rating of 10 percent applies where there is removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable disability rating applies where flexion of the leg is limited to 60 degrees.  A disability rating of 10 percent applies where flexion of the leg is limited to 45 degrees.  A disability rating of 20 percent applies where flexion of the leg is limited to 30 degrees.  A disability rating of 30 percent applies where flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating applies when extension of the leg is limited to 5 degrees.  A disability rating of 10 percent applies when extension of the leg is limited to 10 degrees.  A disability rating of 20 percent applies when extension of the leg is limited to 15 degrees.  A disability rating of 30 percent applies when extension of the leg is limited to 20 degrees.  A disability rating of 40 percent applies when extension of the leg is limited to 30 degrees.  A disability rating of 50 percent applies when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 (Recurrent subluxation or lateral instability of the knee).  VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code 5003, where the limitation of motion of the knee is noncompensable under Diagnostic Codes 5260 and 5261, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The evidence of record shows that the Veteran underwent right knee surgery in November 2000, during her active service.

VA provided the Veteran with an Internal Medicine Evaluation in May 2003.  The examiner, a physician, noted that the Veteran reported having pain and popping in her knees since 1999.  The Veteran was unsure of what kind of injury had caused her knee condition.  She stated that the symptoms are constant, and that she cannot perform daily activities without a lot of pain and flare-ups.  The Veteran stated that she has been recommended by a physician to have bed rest for her joint condition, and that she has had reconstructive surgery on her right knee.  The Veteran noted that she has no prosthetic implants.  She reported being unable to sit for a long period of time or bend her knees much.  On examination, the physician found that the Veteran's right knee appeared normal.  She had normal range of motion in her right knee, although it was additionally affected by mild pain to an unspecified extent.  No recurrent subluxation, locking pain, joint effusion, or crepitus was noted on range of motion of the right knee.  X-rays of the Veteran's right knee demonstrated no abnormality.  The physician found a 5 cm scar over the lateral aspect of the right knee, with no tenderness, mild disfigurement, and no ulceration or adherence.  The texture was soft and mildly hypopigmented.  The physician diagnosed the Veteran as status post right knee surgery with residual discomfort.

In an addendum, the physician noted that the Veteran's right knee scar showed no evidence of edema, inflammation, underlying tissue loss, breakdown of skin, or keloid formation.  The physician further noted that the Veteran had flexion to 140 degrees and extension to 0 degrees, limited by pain at the extreme range.  There was no weakness, incoordination, fatigue, or lack of endurance.  The physician diagnosed the Veteran as status post right knee strain, resolved, with no objective finding to support the complaint of pain.

In February 2004, a VA clinician found that x-rays of the Veteran's right knee demonstrated no evidence of acute fracture, dislocation, or subluxation.  The joint spaces appeared intact.  The bony mineralization was normal.  The clinician opined that this was a normal study of the Veteran's right knee.  Also in February 2004, a VA clinician found that the Veteran had hyperreflexia and weakness of the right leg.

VA clinicians diagnosed the Veteran with arthralgia of the right knee on multiple occasions, including in May 2004, October 2004, April 2005, March 2007, and June 2008.

An Army National Guard treatment record dated October 2004 includes a finding that the Veteran has chronic discomfort to her knee "which will be stable as long as the vet continues to use good body mechanics and comply with the treatment plan."  The clinician assigned the following permanent duty restrictions as a result of the Veteran's right knee and back disorders: modified physical training, allowing running and walking at own pace and distance; continue wearing knee brace and shoe orthotics with activity; and avoid carrying loads greater than 25 pounds over prolonged distances.

VA provided the Veteran with a second Internal Medicine Evaluation in May 2005.  The examiner, a physician, recorded that the Veteran stated that she began having pain and popping in her right knee in 1999.  The Veteran asserted that she has pain when walking or sitting, and that her symptoms are constant.  She further stated that she has trouble performing her daily activities without a lot of pain.  The Veteran reported that she is on both medication and physical therapy, and that she has trouble sitting for long periods of time or bending her knee.  She stated that she has lost no time from work as a result of her right knee condition.  On examination, the Veteran had no locking pain, joint effusion, or crepitus.  She had flexion to 130 degrees, and extension to 0 degrees, with no pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  X-rays of the Veteran's right knee showed no significant findings.  The Veteran had a 6 cm scar at the anterior right knee; it was similar in color to the surrounding tissue, and linear.  The Veteran also had four 1/2 cm scars on the upper and lower quadrants of the medial and lateral aspects of her right knee where she had the arthroscopic procedure; these scars were found to be barely visible, with no keloid formation, disfigurement, tenderness, ulceration, adherence, instability, abnormal texture, hypo- or hyperpigmentation, or tissue loss.  No limitation of motion resulted from the scars.  The physician diagnosed the Veteran as status post right knee arthroscopic surgery with lateral release with residuals of well-healed scars and decreased range of motion.

VA provided the Veteran with a compensation and pension (C&P) examination in October 2009.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran underwent right knee surgery for right patellar malalignment during service, in November 2000.  The Veteran reported having pain along the medial knee which is present all the time, and aggravated by prolonged sitting and lying in bed, especially when crossing her leg over her knee.  The pain is also aggravated by walking at a normal pace.  The Veteran reported that her knee will often give way, but does not cause her to fall.  She also asserted that her knee will occasionally lock up, which she fixes by performing a maneuver to "pop" it.  The Veteran stated that the medication that she takes for her back also helps with her knee.  The Veteran noted that she works at a warehouse, mostly at a desk; she stated that she spends several hours per day walking without significantly exacerbating her condition or causing flares.  The examiner noted that, considering her disabilities as a whole, the Veteran has been able to perform her job without significant limitations, but she does have to endure pain and modify her physical activity such as walking and sitting.  The examiner determined that the Veteran "would not be able to perform a job that required heavy physical labor or repetitive bending but this is not required by her current job."  The Veteran reported that she is able to do all the routine activities of daily living.  On examination, the Veteran had flexion to 130 degrees, and extension to 0 degrees, with no additional limitation in joint function and range of motion secondary to pain, weakness, lack of endurance or incoordination.  There was no effusion, erythema, tenderness, or ligamentous laxity.  Mild crepitus was present.  The physician also found a 6 cm x 9 mm (equivalent to 0.9 cm, for a total area of 5.4 square cm) vertical scar anterior knee near the lateral border of the patella and extending downward.  There may have been very slight tissue loss under the scar, which was without adherence to underlying tissue, erythema or other abnormalities.  The examiner characterized the Veteran's right knee pain as mild to moderate.  The examiner diagnosed the Veteran with right knee pain secondary to patellofemoral syndrome status post modified Elmslie patellar realignment in November 2000.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the Veteran's 10 percent disability rating for residuals of a right knee strain, status post arthroscopic surgery with open lateral release.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  As previously noted, in May 2004, the RO assigned a 10 percent rating for pain and weakness analogous to slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Based on the Veteran's reports of right knee pain and associated symptoms-including her subsequent statement to the October 2009 C&P examiner that her knee will often give way, but does not cause her to fall-the Board concurs.  38 C.F.R. § 4.20.  A higher rating is not warranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability, or symptoms equivalent to moderate or severe impairment thereof.  In fact, although the reports note that the Veteran wears a knee brace, clinical findings recorded during that rating period consistently show no ligament laxity.

A higher rating is not warranted under Diagnostic Code 5003 or 5256.  The Veteran's x-ray tests do not include any diagnosis of arthritis or ankylosis of the right knee.  In fact, x-ray studies of the right knee show no abnormalities.

A higher rating is also unwarranted under Diagnostic Code 5258 or 5259.  The Veteran's right knee is not manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint or removal of symptomatic semilunar cartilage.  Although the Veteran has reported episodes of locking and pain, no evidence of dislocated, or the removal of symptomatic, semilunar cartilage is of record.

A higher rating is also unwarranted under Diagnostic Codes 5260 and 5261 because the Veteran's limitation of motion of the right knee is noncompensable.  VA examination reports and medical reports overall show the Veteran has flexion to no less than 130 degrees and extension to 0 degrees.  Even when the Veteran's complaints of pain are considered, her functional impairment of the right knee still do not meet the criteria for the assignment of an increased rating.  In fact, on VA examination in 2009 and 2005, findings were negative for additional limitation secondary to pain, weakness, lack of endurance or incoordination.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

The Board has also considered whether the Veteran's right knee scarring warrants additional compensation, and has determined that it does not.  The October 2009 VA C&P examiner determined that the Veteran's right knee scar measures 6 cm x 9 mm (equivalent to 0.9 cm, for a total area of 5.4 square cm).  As such, it is too small to warrant a compensable rating under either Diagnostic Code 7801 or 7802.  38 C.F.R. § 4.118.  Likewise, the Veteran has not reported, and clinicians have not found, that the scar is either unstable or painful; consequently, it does not warrant a compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's right knee disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's right knee disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that such consideration is not warranted; the Veteran disability picture fails to meet the first criterion.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  The evidence establishes that the Veteran has no more than mild impairment of the right knee.

Residuals of a status post operative right ankle disability

As noted above, where the limitation of motion is noncompensable under applicable Diagnostic Codes, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a disability rating of 10 percent applies when there is impairment and malunion of the tibia and fibula with a slight knee or ankle disability.  A disability rating of 20 percent applies when there is impairment and malunion of the tibia and fibula with a moderate knee or ankle disability.  A disability rating of 30 percent applies when there is impairment and malunion of the tibia and fibula with a marked knee or ankle disability.  A disability rating of 40 percent applies when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5270, a disability rating of 20 percent applies where there is ankylosis of an ankle in plantar flexion, less than 30 degrees.  A disability rating of 30 percent applies where there is ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees; or in dorsiflexion, between 0 degrees and 10 degrees.  A disability rating of 40 percent applies where there is ankylosis of an ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, a disability rating of 10 percent applies where an ankle has moderate limitation of motion.  A disability rating of 20 percent applies where an ankle has marked limitation of motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5272, a disability rating of 10 percent applies where there is ankylosis of a subastragalar or tarsal joint in good weight-bearing position.  A disability rating of 20 percent applies where there is ankylosis of a subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5273, a disability rating of 10 percent applies where there is malunion of the os calcis or astragalus, with moderate deformity.  A disability rating of 20 percent applies where there is malunion of the os calcis or astragalus, with marked deformity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5274, a disability rating of 20 percent applies for an astragalectomy.  38 C.F.R. § 4.71a.

An August 2002 treatment record includes a clinician's determination that the Veteran had completed functional rehabilitation of her right ankle.

VA provided the Veteran with an Internal Medicine Evaluation in May 2003.  The examiner, a physician, noted that the Veteran reported that she had twisted her ankle in 1998 during her service in Bosnia, and had surgery in January 2002.  The Veteran stated that she has pain in her ankle which requires her to stop and rest.  She described her symptoms as constant, and causing functional impairment.  On examination, the physician found that the Veteran's right ankle appeared normal.  She had normal range of motion in her right ankle, although it was additionally affected by some degree of pain to an unspecified extent.  Objectively, the Veteran's pain on range of motion was mild.  X-rays of the Veteran's right ankle demonstrated no abnormality.  The physician found a 2 cm scar over the lateral malleolus of the right ankle.  The physician diagnosed the Veteran as status post right ankle surgery with residual pain.

In an addendum, the physician noted that the Veteran had a non-disfiguring, well-healed 2 cm scar over the lateral aspect of his right ankle, with no tenderness, adherence, edema, inflammation, underlying tissue loss, breakdown of skin, hypopigmentation, hyperpigmentation, or keloid formation.  The color blended with the skin, and the texture was soft and regular.  The Veteran had dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  Range of motion was additionally limited by pain on the right at the extreme.  There was no fatigue, weakness, incoordination or lack of endurance.  The physician found that the Veteran should avoid frequent jumping and running because of her right ankle condition.

In February 2004, a VA clinician found that x-rays of the Veteran's right ankle demonstrated no bony abnormality.  The ankle mortise was intact.  The bony mineralization and soft tissues were unremarkable.  The clinician found this to be a normal study of the right ankle.

VA provided the Veteran with a second Internal Medicine Evaluation in May 2005.  The examiner, a physician, recorded that the Veteran stated that she had apparently twisted her right ankle perhaps in April 2000, and eventually had surgery which did not help.  The Veteran asserted that she has difficulty walking 1/4 to 1/2 miles, has pain virtually all the time, and has difficulty standing for long periods of time.  The Veteran noted that she had not lost any time from work because of her right ankle disorder.  On examination, the physician found a 3 cm scar at the lateral right ankle and a 6 cm scar at the anterior right ankle.  There was no drainage from the scar.  The scar was less than 6 square inches, and slightly hyperpigmented.  The scar had no keloid formation, disfigurement, adherence, ulceration, tenderness, instability, abnormal texture, or tissue loss; it did not cause any limitation of motion.  The Veteran's right ankle had no deformities or ankylosis.  Dorsiflexion was to 20 degrees, and plantar flexion was to 45 degrees; there was no pain, fatigue, weakness, lack of endurance, or incoordination of the right ankle after repetitive use.  X-ray of the right ankle showed no significant findings.  The physician diagnosed the Veteran as status post operative with residual scar.

VA provided the Veteran with a C&P examination in October 2009.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran reported having twisted her ankle while on patrol during her service in Bosnia in 1998.  She further reported that she had episodic minor sprains thereafter, and, following her right knee injury, was diagnosed with ankle instability and underwent a modified Bostrum lateral reconstruction in January 2002.  The Veteran asserted that her ankle feels unstable and continues to "pop."  The Veteran noted that her ankle does not affect her job or limit her usual daily activities except to prevent her from kneeling on her right knee.  The Veteran noted that her pain is consistent and not characterized by flares.  On examination, the physician found no swelling or effusion.  There was no tenderness or stress pain.  There appeared to be a very slight degree of laxity with inversion of the ankle.  The Veteran demonstrated a "popping" sound, which the examiner was unable to reproduce.  The Veteran had right ankle plantar flexion/dorsiflexion of 12/70, with inversion 60, and no additional limitation in joint function and range of motion secondary to pain, weakness, lack of endurance or incoordination.  The examiner characterized the Veteran's right ankle pain as mild to moderate.  The examiner diagnosed the Veteran with chronic instability of the right ankle status post a modified Bostrum lateral reconstruction in January 2002.

Based on a review of the foregoing, the Board finds that the evidence of record supports a 10 percent disability rating.  According the benefit of the doubt to the Veteran, the Board finds that the combination of her objective mild pain on range of motion, as determined by the May 2003 examiner, combined with the "popping" sound which she demonstrated at her October 2009 C&P examination, and the examiner's diagnosis of chronic instability of the right ankle status post surgery, are sufficiently analogous to moderate limitation of motion as to warrant a 10 percent disability rating.  38 C.F.R. §§ 4.3, 4.20, 4.71a, Diagnostic Code 5299-5271.  However, a rating in excess of 10 percent is not warranted under Diagnostic Code 5271.  The Veteran has not been diagnosed with marked limitation of motion of the right ankle, or been found to have symptoms equivalent to marked limitation of motion.

The Board has also considered other applicable provisions.  Nonetheless, the assignment of a higher rating is not warranted under any other provision.  A higher rating is unwarranted under Diagnostic Code 5003 because the Veteran's x-ray testing does not include any diagnosis of arthritis of the right ankle.  Further, the provisions of Diagnostic Codes 5262, 5270, 5272, 5273, and 5274 are not for application.  The Veteran has not been diagnosed with impairment of the tibia and fibula with nonunion or malunion, ankylosis of the right ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  Moreover, no associated neurological manifestations are present.  38 C.F.R. § 4.124a.

The Board has also considered whether the Veteran's right ankle scarring warrants additional compensation, and has determined that it does not.  The May 2005 physician determined that the Veteran's right ankle scar measures less than 6 square inches.  As such, it is too small to warrant a compensable rating under either Diagnostic Code 7801 or 7802.  38 C.F.R. § 4.118.  Likewise, the Veteran has not reported, and clinicians have not found, that the scar is either unstable or painful; consequently, it does not warrant a compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's right ankle disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board also has considered the issue of whether the Veteran's right ankle disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  In this case, the Veteran has no more than mild impairment of the right ankle; thus, the currently assigned 10 percent rating adequately contemplates her disability symptoms.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  No additional consideration in this regard is warranted.

Residuals of a low back disability

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating applies where the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires (1) bed rest prescribed by a physician, and (2) treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Significantly, the Veteran's low back pain disorder became service connected on January 3, 2003, prior to the September 26, 2003 regulatory change, and thus qualifies for a rating under those criteria.  Pursuant to the earlier regulations, under Diagnostic Code 5292, a 20 percent rating is warranted for moderate lumbar spine limitation of motion.  A 40 percent rating is warranted for a severe lumbar spine limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to September 26, 2003).

Under Diagnostic Code 5295, a 20 percent evaluation is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A 40 percent rating may be assigned when there is severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective prior to September 26, 2003).

Given the change in law, while VA may consider the old criteria for rating a lumbar spine disorder for the entire period during which the appeal has been pending, it may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, the analysis will be whether a higher evaluation is warranted for each spine disability at any time during the pendency of the appeal using the old criteria.  Thereafter, the amended regulations for spine disabilities will be addressed in turn to see if the Veteran is entitled to a higher evaluation for each spine disability.

A review of the record shows that VA provided the Veteran with an Internal Medicine Evaluation in May 2003.  The examiner, a physician, noted that the Veteran reported having had constant, very bad lower back pain since November 2002.  The Veteran reported that the pain travels to her right side and shoulder.  The Veteran stated that she has not been recommended bed rest by a physician for her spine condition.  She further reported being unable to sit for a long period of time.  On examination, the Veteran had no abnormal kyphosis or lordosis.  The Veteran had paravertebral muscle tenderness with no spasm.  Neurologically, there was no radiation of pain on movement, straight leg raising testing was negative bilaterally, and there was no sign of radiculopathy.  Range of motion of the spine was normal, but with pain on flexion at 85 degrees.  X-rays of the lumbar spine demonstrated no abnormality.  The physician diagnosed the Veteran with a lumbar strain.

In an addendum, the physician noted that the Veteran had flexion to 95 degrees (pain had previously been found at 85 degrees), extension to 35 degrees, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees.  Range of motion was limited by pain throughout, including at 85 degrees of flexion.  There was no fatigue, weakness, incoordination or lack of endurance.  The examiner stated that, for the lumbar spine condition, the Veteran should avoid prolonged standing and walking, as well as frequent stooping, crouching, bending and lifting.

In September 2003, a VA clinician viewed x-rays of the Veteran's lumbosacral spine and found no evidence of fracture, subluxation or dislocation.  The vertebral heights and disc spaces were maintained.  The pedicles and posterior elements were intact.  The paravertebral soft tissues demonstrated no focal abnormality.  The VA clinician found the Veteran's lumbar spine to be unremarkable.

On multiple occasions, including in September 2003, VA clinicians diagnosed the Veteran with chronic back pain.  In November 2003, a VA clinician diagnosed the Veteran with chronic right high lumbar paraspinal myofascial pain.

In February 2004, a VA physician diagnosed the Veteran with right thoraco-lumbosacral pain.  The clinician found that although the lumbar spine was normal, the Veteran exhibited lower limb hyperreflexia with proximal right lower limb weakness.  Babinski testing was negative bilaterally, and sensation was intact.

VA clinicians diagnosed the Veteran with lumbar pain on multiple occasions, including in March 2004 and April 2004.

In April 2004, a VA clinician performed magnetic resonance imaging (MRI) tests of the Veteran's thoracic and lumbar spine.  The clinician found mild degenerative changes of the thoracic spine.  The disc space heights were preserved, and there was no evidence of canal or foraminal stenosis.  The spinal cord and marrow signal were both normal.  The clinician diagnosed the Veteran with mild degenerative changes of the thoracic spine.  The April 2004 VA clinician found mild degenerative changes of the lumbar spine with disc desiccation noted involving the L5-S1 level.  The disc space heights were preserved.  There was normal cornus medullaris.  There was a mild bulge at the L5-S1 level which did not compromise or cause stenosis of the canal or neural foramina.  The thecal sac demonstrated no evidence of any focal abnormality.  The marrow signal was normal.  The clinician diagnosed the Veteran with mild degenerative changes of the lumbar spine.  In a reassessment, a VA physician diagnosed the Veteran with mild thoraco-lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) with myofascial pain.  In October 2004, a VA clinician again diagnosed the Veteran with right thoraco-lumbosacral myofacial pain.

An Army National Guard treatment record dated October 2004 includes a finding that the Veteran has chronic discomfort to her back "which will be stable as long as the vet continues to use good body mechanics and comply with the treatment plan."  The clinician assigned the following permanent duty restrictions as a result of the Veteran's right knee and back disorders: modified physical training, allowing running and walking at own pace and distance; continue wearing knee brace and shoe orthotics with activity; and avoid carrying loads greater than 25 pounds over prolonged distances.  The clinician diagnosed the Veteran with right thoraco-lumbosacral myofacial pain.

VA provided the Veteran with a second Internal Medicine Evaluation in May 2005.  The examiner, a physician, recorded that the Veteran stated that her low back problems are caused by her knee problems, and have existed since November 2000.  The Veteran reported almost constant crushing, aching, sticking, squeezing, oppressing, and sharp pain on the right side of her back, sometimes travelling to the low back and shoulder.  She asserted that the pain can be elicited by physical activity or stress, and it can come on by itself.  The Veteran reported that she treats the pain with medication and a transcutaneous electrical nerve stimulation (TENS) unit.  On examination, the physician found no muscle spasm or radiation of pain with motion.  There was some mild tenderness in the paralumbar soft tissue.  Straight leg raising was negative.  There was no ankylosis.  The Veteran had extension from 0 to 15 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.  There was no pain, fatigue, weakness, lack of endurance, or incoordination noted after repetitive use.  The Veteran declined to attempt flexion range of motion testing.  Lower extremity motor and sensory functions were normal.  X-rays of the lumbar spine showed hyperlordosis and minimal spondylosis of L4.  The physician diagnosed the Veteran with a lumbosacral strain with minimal spondylosis of L4.

In October 2006, a VA clinician administered x-rays of the Veteran's lumbosacral spine and found minimal spur formation.  In November 2006, a VA clinician diagnosed the Veteran with lumbar spine DDD, and noted that she appeared to have mechanical pain without radicular symptoms.

In April 2009, a VA clinician administered an MRI of the Veteran's spine, and found that her spine was normal.

VA provided the Veteran with a C&P examination in October 2009.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran reported having first had back pain around 2000.  She reported no history of injury, but stated that the pain may have first occurred during basic training when doing sit-ups on concrete.  The Veteran stated that the pain is always present, and feels like a fist or kick to the back.  It can be aggravated by prolonged sitting or standing for 1 to 2 hours, and by lifting.  The Veteran stated that the pain does not radiate, although she suggested that she gets calf pain that she feels is possibly related to her back.  There is no associated leg numbness, weakness, bowel or bladder problems.  Her back only affects her activities in that she is careful with lifting and does not engage in sports.  The Veteran stated that her back condition is not characterized by flares.  On examination, the Veteran had flexion to 75 degrees and extension to 20 degrees, with rotation to 26 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  There was no additional limitation in range of motion secondary to pain, weakness, lack of endurance or incoordination.  The examiner characterized the Veteran's back pain as moderate to moderately severe, and explained that, unlike a mechanical condition, the Veteran's myofascial pain is more consistent with moderate to moderately severe pain.  The examiner determined that the Veteran "would not be able to perform a job that required heavy physical labor or repetitive bending but this is not required by her current job."  The examiner diagnosed the Veteran with myofascial back pain.

The Board finds that the evidence of record supports a continuation of the 20 percent rating for the entire appellate period under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5299-5295.  The Veteran's low back disorder is most analogous to a lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in the standing position.

Likewise, a higher evaluation is not warranted under Diagnostic Code 5295, because the Veteran has not been found to have a severe lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective prior to September 26, 2003).

A higher evaluation is also not warranted under Diagnostic Code 5292, because the Veteran has not been found to have severe lumbar spine limitation of motion.  The October 2009 examiner determined that the Veteran's low back pain is best characterized as moderate-to-moderately-severe, but generally not in the severe range.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to September 26, 2003).

Additionally, since September 26, 2003, a higher evaluation is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  The most probative evidence of record shows that the Veteran does not forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of any kind.  The Veteran had forward flexion of the thoracolumbar spine to 75 degrees in October 2009, and to 85 degrees (considering pain) in May 2003.  Additionally, a physician determined in May 2005 that the Veteran does not have ankylosis.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Even with consideration of pain on movement, the Veteran's service-connected disorder does not fall within the criteria warranting a higher evaluation than described above.

Under the new rating criteria, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable throughout the entire appellate period because the most probative evidence of record shows that the Veteran did not have a period of at least 4 weeks over a 12 month span of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  In May 2003, the Veteran stated that she had not been recommended bed rest by a physician for her spine condition.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, the most probative evidence of record shows that additional ratings for neurological manifestations are inapplicable in this case.  In May 2003, the physician found no radiation of pain on movement, straight leg raising testing was negative bilaterally, and no sign of radiculopathy.  Likewise, in May 2005, a physician found no muscle spasm or radiation of pain with motion.  Furthermore, in October 2009, the Veteran stated that her back pain does not radiate, and there is no associated leg numbness, weakness, bowel or bladder problems.  Although the Veteran suggested that she gets calf pain that she feels is possibly related to her back, she provided no reason to support this inference, and the physician's findings, which are more probative due to his medical training and expertise, revealed no neurological manifestations.  38 C.F.R. § 4.124a.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's low back disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's low back disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  In this case, the currently assigned 20 percent rating adequately compensates the Veteran for her service connected lumbar spine disability.  Again, the disability is most analogous to a lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in the standing position.  There is no evidence of a severe lumbosacral strain or severe limitation of motion.  Additionally, flexion is not limited to 30 degrees, no evidence of ankylosis is present, and the Veteran's disability is not productive of incapacitating episodes of at least 4 weeks but no more than 6 weeks over the last 12 month period.

Residuals of a bilateral foot strain with plantar fasciitis

Under Diagnostic Code 5276, a disability rating of 30 percent applies where there is unilateral acquired flatfoot, pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A disability rating of 50 percent applies where there is pronounced acquired flatfoot bilaterally.

A disability rating of 20 percent applies where there is unilateral acquired flatfoot, severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A disability rating of 30 percent applies where there is severe acquired flatfoot bilaterally.

A disability rating of 10 percent applies where there is unilateral or bilateral acquired flatfoot, moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

A noncompensable rating applies where there is acquired flatfoot, mild, and symptoms are relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5277, a minimum disability rating of 10 percent applies where there is bilateral weak foot-a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5278, a disability rating of 30 percent applies where there is unilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A disability rating of 50 percent applies where the disorder applies bilaterally.

A disability rating of 20 percent applies where there is unilateral acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A disability rating of 30 percent applies where the disorder applies bilaterally.

A disability rating of 10 percent applies where there is unilateral or bilateral acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.

A noncompensable rating applies where there is slight acquired claw foot (pes cavus).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5279, a disability rating of 10 percent applies where there is unilateral or bilateral anterior Metatarsalgia (Morton's disease).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5280, a disability rating of 10 percent applies where there is unilateral hallux valgus, operated, with resection of metatarsal head.  A disability rating of 10 percent also applies where there is severe unilateral hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5281, severe hallux rigidus is to be rated as severe hallux valgus, and not to be combined with claw foot ratings.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5282, a disability rating of 10 percent applies where there is unilateral hammer toe of all toes, without claw foot.  Hammer toe of single toes is to be rated noncompensable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5283, a disability rating of 30 percent applies where there is severe malunion or nonunion of tarsal or metatarsal bones.  A disability rating of 20 percent applies where there is moderately severe malunion or nonunion of tarsal or metatarsal bones.  A disability rating of 10 percent applies where there is moderate malunion or nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, a disability rating of 30 percent applies where there are other severe foot injuries.  A disability rating of 20 percent applies where there are other moderately severe foot injuries.  A disability rating of 10 percent applies where there are other moderate foot injuries.  A rating of 40 percent applies for actual loss of use of the foot.  38 C.F.R. § 4.71a.

VA provided the Veteran with an Internal Medicine Evaluation in May 2003.  The examiner, a physician, noted that the Veteran reported that she has had flatfeet since 1999, with pain, weakness, stiffness, swelling, and fatigue.  The Veteran did not have a history of foot surgery.  She noted that she is unable to walk for a long period of time.  On examination, the physician found no sign of abnormal weightbearing.  The Veteran did not require any assistive devices to ambulate.  The Veteran had no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  Slight tenderness was noted, including on palpation of the plantar surfaces; there was no tenderness on palpation of the metatarsal heads of the toes.  The Veteran had no flatfeet, no claw feet, no hammertoes, no Morton metatarsalgia, no hallux valgus deformity, no hallux rigidus deformity, no signs of dropped forefoot, no marked varus deformity, and no sign of other deformity.  Dorsiflexion of all toes produced no pain.  The Veteran had no limited function for standing or walking on examination.  The Veteran was not using any type of corrective shoes.  Motor function and sensory function of the Veteran's lower extremities was normal.  X-rays of the Veteran's feet demonstrated no abnormalities.  The physician diagnosed the Veteran with a bilateral foot strain, with objective evidence of mild tenderness on palpation of the plantar surface bilaterally.  In an addendum, the physician noted that the Veteran should avoid wearing tight-fitting shoes, and walking on uneven ground.

In September 2003, a VA nurse practitioner found that the Veteran had pronated feet bilaterally, with no noted elevation to the arch areas.  The nurse practitioner diagnosed the Veteran with flat feet.  In February 2004, a VA physician also diagnosed the Veteran with flat feet (pes planus).  In September 2004, October 2004, March 2007, and June 2008, a VA nurse practitioner again diagnosed the Veteran with pes planus.

An Army National Guard treatment record dated November 2004 includes a finding by a civilian physician that the Veteran has pes planus.

VA provided the Veteran with a second Internal Medicine Evaluation in May 2005.  The examiner, a physician, recorded that the Veteran stated that she has pain, weakness, stiffness, swelling, and fatigue.  The Veteran noted that she is helped by wearing arch support, but has trouble walking for long periods of time due to pain.  The Veteran stated that she has lost no time from work as a result of her bilateral foot disorder.  On examination, the physician noted no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  The physician found no sign of flat feet, claw foot, dropped forefeet, hammertoes, Morton metatarsalgia, hallux valgus, hallux rigidus, varus deformity, or other deformity.  Palpation of the plantar surface was nontender, and palpation of the metatarsal heads was nontender.  Dorsiflexion of the toes and ankles produced no tenderness.  X-rays of the feet showed them to be normal.  The physician diagnosed the Veteran with a bilateral foot strain, and with resolved plantar fasciitis.

VA provided the Veteran with a C&P examination in October 2009.  The examiner, a physician, reviewed the claims file.  The examiner noted that the Veteran reported having pain in the mid-metatarsal area of both feet, predominantly on the right.  The Veteran noted that she wears shoe inserts in both feet.  The Veteran reported no history of foot surgery.  The Veteran reported that her foot disorder does not affect her job or usual activities.  She further reported that the condition does not flare.  On examination, the physician found that the Veteran's feet were moderately flat.  The examiner found no joint swelling or stress pain bilaterally.  Moderate tenderness was present over the 3 middle metatarsal heads bilaterally.  The Achilles tendon was abducted 18 degrees on the right foot, and 20 degrees on the left, and the alignment was correctable by manipulation.  The bottoms of the Veteran's feet were scaly.  The examiner diagnosed the Veteran with bilateral metatarsalgia.  The examiner further found that the Veteran's bilateral foot pain was moderate.

Based on a review of the foregoing, the Board finds that the evidence of record supports a 10 percent disability rating for moderate bilateral flatfoot (pes planus).  The Veteran has multiple diagnoses of pes planus throughout the appellate period, and the October 2009 VA examiner characterized it as moderate bilaterally.  Although the Veteran was found not to have pes planus at her May 2003 and May 2005 Internal Medicine Evaluations, the diagnoses from VA clinicians to the contrary are sufficient to raise reasonable doubt as to the presence of the disorder, which the Board construes in favor of the Veteran.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276.  A higher rating is unwarranted under Diagnostic Code 5276, because the Veteran's flatfoot disorder is neither pronounced nor severe.

Additionally, the Board finds that the evidence of record supports an additional 10 percent disability rating for bilateral metatarsalgia.  A higher rating is not warranted under Diagnostic Code 5279 because 10 percent is the highest schedular rating for metatarsalgia.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5279.

The Board finds that these separate ratings do not constitute pyramiding because the Veteran's diagnosed of pes planus involves the arch of the Veteran's foot, while her diagnosed bilateral metatarsalgia involves the metatarsal bones at the front of the foot, a distinct anatomical area.  38 C.F.R. § 4.14.

A higher rating is also unwarranted under Diagnostic Code 5277 because the Veteran has not been diagnosed with weak feet.  Although the Veteran reported having weakness in her feet at her Internal Medicine Evaluation in May 2005, the physician did not find weakness of the feet on examination, and the May 2003 examining physician also found no weakness of the feet.  Based on those physicians' education, training, and experience, their opinions are entitled to greater probative weight than the Veteran's self-report of weakness of the feet.

A higher rating is also unwarranted under Diagnostic Codes 5278, 5280, 5281, 5282, 5283, and 5284.  Physicians found in May 2003 and May 2005 that the Veteran does not have claw foot, hallux valgus, hallux rigidus, hammertoes, malunion or nonunion of tarsal or metatarsal bones, or other moderately severe foot injuries.  X-rays of the Veteran's feet demonstrated no abnormalities.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's bilateral foot disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's bilateral foot disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.



ORDER

A disability rating in excess of 10 percent for residuals of a right knee strain, status post arthroscopic surgery with open lateral release, is denied.

A disability rating of 10 percent, but no more, for residuals of a status post operative right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for a low back pain disability is denied.

A disability rating of 10 percent, but no more, for moderate acquired flatfoot (pes planus) is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 10 percent, but no more, for bilateral metatarsalgia is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to secure complete opinions and rationales on the questions asked of the VA examiners, and to associate a supplemental statement of the case with the claims file and send copies to the Veteran and her representative if any determination remains unfavorable to her.

As noted above, the Board, in July 2008, instructed the agency of original jurisdiction (AOJ) to provide the Veteran with an orthopedic examination of her right wrist, in which the examining physician should include pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, limitation of motion due to pain, normal range of motion, functional impairment and interference with daily activities, and occupational impairment.

Additionally, the Board instructed the AOJ to provide the Veteran with a dermatology examination of her left eyelid and left index finger scarring, in which the examining physician should include the size of each scar and scar areas in square inches or square centimeters, whether any scar is superficial (not associated with underlying soft tissue damage), whether any scar is deep (associated with underlying soft tissue damage), whether any scar is unstable (with frequent loss of covering of skin over the scar), whether any scar is well-healed, painful, tender, adherent, and/or ulcerated, and whether any scar causes limited motion or other limitation of function of an affected bodily part.

The AOJ failed to comply with those aspects of the Board's July 2008 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2009 orthopedic examiner expressly stated that an examination of the Veteran's right wrist was not done, and no subsequent examiner's report or addendum regarding the Veteran's right wrist is of record.

Furthermore, the May 2009 examination of the Veteran's skin was limited to "other than scars," and did not discuss or evaluate the Veteran's service-connected left lower eyelid or left index finger scars.

Ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of the service-connected disabilities on remand since May 2010, or to provide the identifying information and any necessary authorization to enable the AOJ to obtain such evidence on her behalf.  Document any attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.

Thereafter, the AOJ should schedule the Veteran for an orthopedic examination of her right wrist, and a dermatology examination of her left eyelid and left index finger scarring, as discussed above.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished with a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of the service-connected disabilities on remand since May 2010, or to provide the identifying information and any necessary authorization to enable the AOJ to obtain such evidence on her behalf.  Document any attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform her and request that she obtain and submit it.

2.  After completion of the above, afford the Veteran an orthopedic examination for her right wrist disability.  In conjunction with the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, to include x-rays and other diagnostic procedures deemed necessary, should be conducted.  The physician should review the results of any testing prior to completing the report.

The physician should describe in detail all symptoms reasonably attributable to the Veteran's service-connected right wrist disability, and its current severity.

The physician should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, and state the normal range of motion.

The physician should then set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  The physician should also describe the level of pain experienced by the Veteran and state whether any pain claimed by her is supported by adequate pathology and is evidence by her visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment on use, or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.

The physician should also indicate the effect that the Veteran's service-connected right wrist disability has, if any, on her current level of occupational impairment.  Specifically, the physician should render an opinion as to whether the Veteran's service-connected right wrist disability causes marked interference with employment or the need for frequent periods of hospitalization.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.

3.  After completion of (1) above, afford the Veteran a dermatology examination for scars to assess the severity of the service-connected scarring of the left eyelid and left index finger.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

The physician should provide a detailed description of each scar, to include, but not limited to, the following: the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the physician should describe in detail the limitation(s), and the extent and severity thereof.  If the scars to not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remanded claims by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate SSOC containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


